Appeal by defendant from a judgment against him in favor of plaintiff for the sum of $959.28 rendered by the Supreme Court, Delaware County, and entered in County Clerk’s office of said county October 10, 1943, upon the decision *926of the court (Heath, J.) after a trial before the court and without a jury. Plaintiff’s written records pertaining to the account sued upon were properly admitted in evidence and the finding of the trial court as to the balance due is sufficiently sustained by the evidence. The admission of plaintiff’s Exhibit No. 5 did not constitute reversible error, and the interest allowed in the judgment is permissible. (Civ. Prae. Act, § 480.) Judgment affirmed, with costs. Hill, P. J., Bliss, Heffernan, Schenek and Brewster, JJ., concur.